Citation Nr: 0801012	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from February 1980 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for residuals of a spinal tap, to include degenerated lumbar 
disc.  

An expert opinion was obtained from the Veterans Health 
Administration (VHA) in August 2007.  This case is now ready 
for further appellate review.


FINDING OF FACT

A back shoulder disorder did not have its onset during 
service and is not related to any in-service disease or 
injury.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2004 letter, the RO advised the veteran of the 
evidence necessary to substantiate a claim for service 
connection and the obligations of the veteran and the VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claim was thereafter denied in a 
February 2005 RO rating decision.  Although notice on the 
issues of establishing a disability rating and effective date 
of award has not been provided to the veteran, in light of 
the Board's decision to deny the claim, there has been no 
prejudice to the veteran as a result of this omission.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are a post-service VA medical examination report, 
a VHA medical opinion, and treatment records.  The veteran 
has been provided with the applicable law and regulations, 
and there is no indication that there are any outstanding 
pertinent documents or records that have not been obtained.  

The veteran has also not indicated any intention to provide 
additional evidence in support of his claim, and has not 
requested that VA assist him in obtaining any other evidence.  

The veteran was also furnished with a copy of the VHA opinion 
that was obtained in August 2007 and given an opportunity to 
provide evidence and/or argument in response to this opinion.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Entitlement to Service Connection for a Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, when a veteran served 90 days or more during a 
period of war and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. § 3.307, 
3.309 (2007).

The veteran asserts that he has a back problem that was 
caused by a spinal tap in March 1980, and further maintains 
that he sustained trauma to his back during service while 
participating in sports that may have contributed to his 
current back condition.

The veteran's service medical records show that he underwent 
a spinal tap in March 1980.  In June 1991, he was treated for 
complaints of a 24-hour history of lower back pain, and a 
two-week history of knee pain, "due to lifting weights and 
playing basketball."  The diagnosis was mechanical 
lumbosacral back pain.  In "reports of medical history," 
dated in March 1990, August 1991, and March 1992, he 
indicated that he had recurrent back pain.  In March 1990, 
the veteran more specifically described his back pain as 
intermittent sharp pains in the mid-back, and in March 1992, 
it was more particularly described as chronic low back pain.  
However, the veteran's separation examination report, dated 
in March 1992, shows that his spine was clinically evaluated 
as normal.

As for the post-service medical evidence, the earliest 
relevant medical evidence is contained in private treatment 
reports, dated in April 1997, which show that the veteran 
complained of low back pain that had begun after he was 
lifting weights on the previous day.  He also gave a history 
of recurrent back problems before.  These reports contain 
impressions noting lumbar musculoskeletal strain, and low 
back strain.  An April 1997 X-ray report for the lumbar spine 
notes minimum compression of the anterior superior margin of 
L4 with minimum sclerosis suggesting chronic change "that 
could be related to previous trauma."

In May of 2000, the veteran was treated for complaints of 
mid-back pain, which reportedly occurred when moving some 
objects about three days earlier.  The assessment was 
sciatica.  The veteran periodically received treatment for 
low back symptoms thereafter.  The impressions included low 
back pain, lumbar strain, lumbar stenosis, lumbar spondylosis 
without myelopathy, lumbar degenerative disease, and facet 
syndrome.  Magnetic resonance imaging (MRI) reports for the 
lumbar spine, dated in May 2002 and September 2003, indicate 
inter alia that the veteran had disc pathology at L4-5, and 
L5-S1.  These reports also note mild canal stenosis, facet 
and ligamentum flava hypertrophy, degenerative facet changes, 
and a central annualar tear at L4/5.

A VA examination report, dated in February 2005, shows that, 
in addition to the veteran's previously noted contentions of 
in-service back injuries, he reported that he injured his 
back in 1995, while moving a cable during his employment as a 
correctional officer, and that his back pain seemed to 
persist following that injury.  The diagnosis was degenerated 
lumbar disc.  The VA examiner stated that the veteran's low 
back problem was not due to his in-service spinal tap, but 
that, "I would suppose some 12 years of active military life 
would contribute to the wear and tear a back normally 
sustains, but I don't gain the impression it was an important 
part of the causation of the patient's current back 
trouble."

In an August 2007 VHA report, the specialist noted that he 
reviewed the veteran's medical records that were in the 
veteran's claims file and observed that he had a spinal tap 
in March 1980 to evaluate a fall and an episode of 
lumbosacral strain in 1991.  Apparently finding that episodes 
of back pain in April 1997 and May 2000 were of minimal 
consequence (perhaps due to the lack of demonstrable 
diagnostic findings at that time), the specialist found that 
there were no further problems in the veteran's spine after 
the initial in-service episode in 1991 that apparently 
cleared within several months of 1992 until civilian doctors 
did MRIs and found chronic disc disease, both in May 2002 and 
again in 2005.  

It was the specialist's opinion that, based on the veteran's 
medical records, he had no evidence of a service-connected 
orthopedic problem.  The specialist noted that the veteran 
had a spinal tap in 1980 from which there was no long-term 
sequela, and that although he had a lumbosacral strain 
sometime in 1991 or 1992, there was no evidence of continued, 
persistent problems from this injury.  He added that 
beginning several years ago, the veteran developed chronic 
low back pain and there was evidence of chronic disc disease; 
however, these findings were fairly typical for a man in his 
forties.  Based on the diagnosis of disc disease, the 
specialist opined that there was no evidence in the record 
that he had any injury, whatsoever, in the military, in any 
way shape or form that caused these problems.  This examiner 
also indicated that apparently, these problems must be 
considered as having developed after leaving the military and 
secondary to chronic injuries, particularly bending, noting 
that the veteran was quite tall and that people who are tall 
often had chronic disc disease on X-rays.  The specialist 
reiterated that it was not likely, in any way shape or form, 
that the veteran's low back disorder happened during active 
duty service, and that in no way was it related to any in-
service disease or injury as documented in the veteran's 
record for the past several years.

With respect to the veteran's claim for service connection 
for a back disorder, there are multiple diagnoses that 
include lumbar strain, lumbar stenosis, lumbar spondylosis 
without myelopathy, lumbar degenerative disease, and facet 
syndrome.  The Board will therefore concede the existence of 
a current disability of the back.  The Board further finds 
that the veteran's statements regarding the fact that he 
sustained several injuries to his back during service are 
credible and sufficient to establish that some form of injury 
occurred to his back during service.

However, as has been clear to the veteran over the history of 
his claim, in order to prevail on the claim, there must also 
be evidence linking a back disorder to service, or in the 
case of arthritis or organic disease of the nervous system, 
to a period of one year following service.  In this case, 
since there is only one occasion of an evaluation for 
complaints of back pain during service in June 1991 without 
any additional record of any back treatment during service or 
after service until a post-service injury in 1995 (by the 
veteran's report in February 2005) or following a weight 
lifting injury in April 1997, there would have to be 
competent medical evidence linking a back disorder to 
service, or in the case of arthritis or organic disease of 
the nervous system, to a period of one year after service, 
and the record does not contain such medical evidence.  

Moreover, while the February 2005 VA examiner did state that 
he would suppose that some 12 years of active military life 
would contribute to the wear and tear a back normally 
sustains, this examiner did not link any current back 
disorder to service, and the VHA expert squarely concluded 
that the veteran did not have a service-connected orthopedic 
problem.  The Board has also carefully examined the rationale 
provided by the VHA examiner for his opinion and notes that 
in addition to finding a lack of further treatment following 
the single episode of treatment in 1991 or 1992, the examiner 
based his opinion on the additional bases that the veteran 
had a spinal tap in 1980 and had no long-term sequela from 
that, that the veteran's disc problems were not consistent 
with having had their onset in service, and that the 
veteran's back disability was typical of a tall man in his 
40's.  Thus, the Board further concludes that the VA 
examiner's opinion is based on a reasonable interpretation of 
the veteran's service and post-service medical records.  

It should also be noted that the statements of the veteran 
that seek to link current relevant symptoms or diagnoses to 
active military service are of minimal or no weight as it has 
been held that lay assertions with respect to issues of 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a 
relationship between any currently diagnosed back disorder 
and service, and that the claim should therefore be denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


